Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 11-27-19 into the application file is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to whether the drain control units detailed in claim 3 are engaged in corners of the container in that the drain control units are described as being in proximity to the corners of the container, but in parent claim 1 the drain control unit(s) are detailed as being engaged in the corners. 
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to whether the container detailed in line 8 is the same or different than the container detailed in line 5.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ES Patent No. 2187326 to Pimenta Domignuez in view of EP Patent No. 2567620 to Pardo Vicente et al.
Referring to claim 1, Pimenta Domignuez discloses a container assembly comprising, at least one drain canal unit adapted to be operatively engaged in an interlocked fashion with a container near a corner thereof – see at 5 and 12 in figure 2, the drain canal unit comprising at least one drain canal – at 6 and 12, that has at least one entry opening – at bottom of 6 and at 13, and at least one spout at its lower end – see at 7-9 and bottom of 12 in figure 2, for insertion into and through the floor of a container – at 1,2 – see figures 2-3, so that the at least one entry opening, when the drain canal unit is interlocked with the container, faces a corner of the container – see at 7-9 and bottom of 12 in figures 2-3, a container – at 1,2, having four upright side walls – see figures 1-3, and adapted to receive at least one drain canal unit – at 5 and 12 – see figures 1-3, so that the drain canal unit is engaged in an interlocked fashion with a side wall of the container in proximity to a corner thereof – see figure 2, and wherein the container – at 1,2, is further adapted to receive the drain canal unit spout into and through an opening in the 
Referring to claim 2, Pimenta Domignuez as modified by Pardo Vicente further discloses a plurality of stackable container assemblies, and wherein water that is circulated through 
Referring to claim 3, Pimenta Domignuez as modified by Pardo Vicente further discloses for each container two drain canal units that are engaged with the container in proximity to two opposite corners thereof, thereby forming two circulation routes in the container – see at 5,12 in figures 1-3 of Pimenta Domignuez and – see at 5-9 in figures 1-3d of Pardo Vicente.
Referring to claim 4, Pimenta Domignuez as modified by Pardo Vicente further discloses the spout has an opening at its bottom end that, when engaged with the container, faces away from the corner of the container with which the drain canal unit is engaged – see at 8 and 14 in figures 1-3 of Pimenta Domignuez and – see at 10 in figures 3c-3d of Pardo Vicente, so that circulated water is released from the spout and towards the middle portion of a below placed container in a stack of containers – see figures 1-3 of Pimenta Domignuez and figures 1-3d of Pardo Vicente.
Referring to claim 5, Pimenta Domignuez as modified by Pardo Vicente further discloses the drain canal unit comprises a hollow structure that has an opening near its top – see at 12 in figures 1-3 of Pimenta Domignuez and – see at 5,6,8,9 in figures 1-3d of Pardo Vicente, so that when engaged with the container, the opening faces a corner of the container – see at 12 in figures 1-3 of Pimenta Domignuez and – see at 5,6,8,9 in figures 1-3d of Pardo Vicente.
Referring to claim 6, Pimenta Domignuez as modified by Pardo Vicente further discloses the drain canal unit comprises a hollow structure – see at 12 of Pimenta Domignuez, that is adapted to fit into slots in two adjacent side walls of the container near a corner thereof – see tab at the top of 12 fitted into slots at the top of the container – at 1 as seen in figure 2 of Pimenta Domignuez, to form a substantially water-tight seal when engaged with the slots – see figure 2 of 
Referring to claim 7, Pimenta Domignuez as modified by Pardo Vicente further discloses the container comprises slots on at least two of its inner side walls, near a corner thereof – see at the top of 1 in figure 2 of Pimenta Domignuez, wherein each slot is adapted to receive an peripheral portion of the drain canal unit – see at the top of 12 in figure 2 of Pimenta Domignuez, so that when engaged, the drain canal unit is interlocked with the slots – see at 12 in figure 2 of Pimenta Domignuez.
Referring to claim 8, Pimenta Domignuez as modified by Pardo Vicente further discloses the circulation route comprises an entry opening that is fluidly connected to the corner channel portion – see at 6,13,14 in figures 1-3 Pimenta Domignuez and – see at 5,6,8,9 in figures 1-3d of Pardo Vicente, such that water can flow upwardly and through the comer channel, into the drain canal, and drained downwardly through the drain canal to exit through the spout on the drain canal unit – see at 6,12,13,14 in figures 1-3 of Pimenta Domignuez and – see at 5-12 in figures 1-3d of Pardo Vicente.
Referring to claim 9, Pimenta Domignuez as modified by Pardo Vicente further discloses the container further comprises at least one protrusion along each side wall – see the protrusion adjacent the slots in the top of the container – at 1 – see figures 1-3d, wherein the protrusions are 
Referring to claim 10, Pimenta Domignuez as modified by Pardo Vicente further discloses the drain canal unit is further adapted to provide, when engaged with the container, support for the removable drain plate within the container – see at top of 12 in relation to the top of the container – at 1 in figure 2 of Pimenta Domignuez.
Referring to claim 11, Pimenta Domignuez as modified by Pardo Vicente further discloses the drain canal unit spout is structured so that when inserted into the floor of the container, the entry portion of the circulation route is provided by a gap between the drain channel unit and the floor of the container – see at 6 and 13 in figure 2 of Pimenta Domignuez.
Referring to claim 12, Pimenta Domignuez discloses a container assembly comprising, at least one drain canal unit adapted to be operatively engaged in an interlocked fashion with a container near a corner thereof – see at 5 and 12 in figure 2, the drain canal unit comprising at least one elongated hollow drain canal – at 6 and 12, that has at least one entry opening – at bottom of 6 and at 13, and at least one spout at its lower end – see at 7-9 and bottom of 12 in figure 2, for insertion into and through the floor of a container – at 1,2 – see figures 2-3, so that the at least one entry opening, when the drain canal unit is interlocked with the container, faces a corner of the container – see at 7-9 and bottom of 12 in figures 2-3, a container – at 1,2, having four upright side walls – see figures 1-3, and adapted to receive at least one drain canal unit – at 5 and 12 – see figures 1-3, so that the drain canal unit is engaged in an interlocked fashion with a side wall of the container in proximity to a corner thereof – see figure 2, and wherein the container – at 1,2, is further adapted to receive the drain canal unit spout into and through an 
Referring to claim 13, Pimenta Domignuez as modified by Pardo Vicente further discloses the drain canal entry opening faces a corner of the container – see at 12 and 13,14 of Pimenta Domignuez and – see at 5,6,8,9 in figures 1-3d of Pardo Vicente, when the drain canal unit is engaged with the container – see figures 1-3 of Pimenta Domignuez and – see figures 1-3d of Pardo Vicente.
Referring to claim 14, Pimenta Domignuez as modified by Pardo Vicente further discloses the drain canal entry opening is provided near the upper end of its elongated body – see at the top of 12 in figure 2 of Pimenta Domignuez and see at 5,6 in figures 3a-3d of Pardo Vicente.

Referring to claim 16, Pimenta Domignuez as modified by Pardo Vicente further discloses the drain canal body comprises a solid top surface – see at 5 and 12 of Pimenta Domignuez and – see at 5-12 of Pardo Vicente, and wherein the entry opening is provided near the top of the first surface of the drain canal unit – see at 12 of Pimenta Domignuez and – see at 5,6 of Pardo Vicente.
Referring to claim 17, Pimenta Domignuez as modified by Pardo Vicente further discloses the spout is structured so that, when inserted into and through the floor of a container to form a watertight seal therebetween, a gap is present between the lower end of the drain canal body and the floor of the container – see at 9 and 13,14 in figures 1-3 of Pimenta Domignuez and – see at 10 in figure 3d of Pardo Vicente.
Referring to claim 18, Pimenta Domignuez as modified by Pardo Vicente further discloses the spout has an opening on the lower end thereof and that faces away from the drain canal entry opening – see at 8,9 and 14 in figures 1-3 of Pimenta Domignuez and – see at 10 in figure 3d of Pardo Vicente.

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to mollusk culturing devices in general:
	U.S. Pat. No. 3,641,982 to Woodbridge et al. – shows mollusk culturing device
	U.S. Pat. No. 4,537,149 to Ryan – shows mollusk culturing device
	U.S. Pat. No. 5,186,121 to Smith – shows mollusk culturing device
	U.S. Pat. No. 5,249,548 to Dupuy – shows mollusk culturing device

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643